 Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 1 of 10 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

NATALIE M. SWAIN,
an individual,                                                 Case No.:

               Plaintiff,
v.

CJS LEGAL SERVICES, INC.,
a Florida for-profit corporation,

            Defendant.
___________________________________/

                                           COMPLAINT

       COMES NOW, Plaintiff, Natalie M. Swain (hereinafter, “Plaintiff”), by and through the

undersigned counsel, and hereby sues Defendant, CJS Legal Services, Inc. (hereinafter,

“Defendant”). In support thereof, Plaintiff states:

                                 PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer for Defendant’s

violations of the Driver Privacy Protection Act, 18 United States Code, Chapter 123 (hereinafter,

the “DPPA”), due to Defendant’s unlawful disclosure of Plaintiff’s personal information.

                                 JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 18 United States Code, Section 2724(a) and

28 United States Code, Section 1331.

       3.      Defendant is subject to the jurisdiction of this Court as Defendant regularly

transacts business in this District, and the events described herein occur in this District.

       4.      Venue in this District is proper because Defendant transacts business in this

District, and the conduct complained of occurred in this District.



                                                  1
 Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 2 of 10 PageID 2



       5.      At all material times herein, Plaintiff is a natural person residing in Pinellas County,

Florida.

       6.      At all material times herein, Defendant is a Florida for-profit corporation with its

principal place of business located at 23110 State Road 54, Suite 430, Lutz, Florida 33549.

                                   GENERAL ALLEGATIONS

       7.       At all material times herein, Defendant is a “person” subject to the DPPA as

defined by 18 United States Code, Section 2725(2).

       8.      At all material times herein, the information unlawfully disclosed by the Defendant

is “personal information” as defined by 18 United States Code, Section 2725(3).

       9.      At all material times herein, Defendant lacked Plaintiff’s “express consent” to

disclose her personal information, as defined by 18 United States Code, Section 2725(5).

       10.     At all material times herein, Defendant acts itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       11.     All necessary conditions precedent to the filing of this action occurred or Defendant

waived the same.

                                   FACTUAL ALLEGATIONS

       12.     On October 17, 2019, Citibank, N.A. (hereinafter, “Citi”) filed a lawsuit against

Plaintiff in the Sixth Judicial Circuit, in and for Pinellas County, Florida with assigned small claims

case number 19-008211-SC (hereinafter, “Lawsuit”).

       13.     On November 18, 2019, Defendant, on behalf of Citi and as its agent, filed a Return

of Service (hereinafter, “Return”) indicating that service of the Lawsuit had been affected on




                                                  2
 Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 3 of 10 PageID 3



Plaintiff. Please see attached a true and correct copy of the Return, including attachments, labeled

as Composite Exhibit A.

        14.      Defendant attached to the Return a document titled “Florida Vehicle Record” in

relation to Plaintiff.

        15.      The “Florida Vehicle Record” contained the following unredacted personal

information: Plaintiff’s full driver identification number.

        16.      When Defendant filed the “Florida Vehicle Record,” it disclosed Plaintiff’s

personal information to the public at large because the Return was a viewable public record.

        17.      At no time herein did Defendant have a lawful reason to disclose Plaintiff’s

personal information.

        18.      On December 11, 2019, Plaintiff filed a Motion to Determine Confidentiality of

Court Records pursuant to the Florida Rules of Judicial Administration.

        19.      On December 19, 2019, the Honorable Myra Scott McNary, County Court Judge,

entered the Agreed Order Granting Defendant’s Motion to Determine Confidentiality of Court

Records wherein Judge McNary found that the disclosure of Plaintiff’s driver’s license number

violated the prohibitions of the DPPA and ordering it to be sealed. Defendant agreed to the entry

of said order.

        20.      Plaintiff retained the Law Offices of Rick G. Bannon, P.A. and Swift, Isringhaus &

Dubbeld, P.A. (hereinafter collectively, “Undersigned Counsel”) for the purpose of pursuing this

matter against Defendant, and Plaintiff is obligated to pay her attorneys a reasonable fee for their

services.

        21.      United States Code, Title 18, Section 2724(b) provides for the award of actual

damages, but not less than liquated damages in the amount of $2,500.00, punitive damages (upon



                                                  3
 Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 4 of 10 PageID 4



proof of willful or reckless disregard), reasonable attorneys’ fees and costs, and equitable relief,

should Plaintiff prevail in this matter against Defendant.

                                COUNT ONE:
              VIOLATION OF THE DRIVER PRIVACY PROTECTION ACT

        Plaintiff re-alleges paragraphs one (1) through twenty-one (21) as if fully restated herein

and further states as follows:

        22.    Defendant is subject to, and violated the provisions of, 18 United States Code,

Sections 2724(a) and Section 2722(a), by unlawfully disclosing Plaintiff’s personal information.

        23.    Specifically, when Defendant filed the Return, it attached a record from the Florida

Department of Highway and Motor Vehicles (i.e., “Florida Vehicle Record”) that contained a full

unredacted copy of Plaintiff’s driver’s license number.

        24.    Defendant had no lawful purpose to disclose Plaintiff’s personal, private

information to the public at large.

        25.    Subsequent to the unlawful disclosure, Defendant agreed its actions violated the

DPPA.

        26.    As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by 18 United States Code, Section 2724(b).

                                      PRAYER FOR RELIEF

        WHEREFORE, as a direct and proximate result of the Defendant’s conduct, Plaintiff

respectfully requests Judgment against Defendant for:

               a.      Actual damages, but not less than liquidated damages of $2,500.00;

               b.      An award of attorneys’ fees and costs; and

               c.      Any other such relief the Court may deem proper.




                                                 4
 Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 5 of 10 PageID 5



                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demand that Defendant and its affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                              /s/ Aaron M. Swift
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Lead Trial Counsel
                                              Jordan T. Isringhaus, Esq., FBN: 0091487
                                              Jon. P. Dubbeld, Esq., FBN: 0105869
                                              10460 Roosevelt Blvd. N., Suite 313
                                              St. Petersburg, FL 33716
                                              Phone: (727) 490-9919
                                              Fax: (727) 255-5332
                                              aswift@swift-law.com
                                              jisringhaus@swift-law.com
                                              jdubbeld@swift-law.com
                                              Counsel for Plaintiff

                                              and

                                              LAW OFFICES OF RICK G. BANNON, P.A.
                                              /s/ G. Tyler Bannon
                                              G. Tyler Bannon, Esq., FBN 0105718
                                              1901 Dr. M.L. King Jr. Street N.
                                              St. Petersburg, FL 33704
                                              Phone: (727) 896-4455
                                              Fax: (727) 895-1312
                                              tyler@rbannonlaw.com
                                              jbannon@rbannonlaw.com
                                              Co-counsel for Plaintiff




                                                 5
Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 6 of 10 PageID 6
Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 7 of 10 PageID 7




                                                                 Comp. Ex. A
Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 8 of 10 PageID 8




                                                                 Comp. Ex. A
Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 9 of 10 PageID 9




                                                                 Comp. Ex. A
Case 8:20-cv-00512-MSS-AEP Document 1 Filed 03/04/20 Page 10 of 10 PageID 10
